 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    BRODERICK JAMES WARFIELD,                        No. 2:17-cv-02544-TLN-AC
12                       Plaintiff,
13           v.                                        ORDER
14    CALIFORNIA ATTORNEY GENERAL’S
      OFFICE, et al.,
15
                         Defendants.
16

17

18          Plaintiff is a civil detainee at Napa State Hospital who, while detained in the Solano

19   County Stanton Correctional Facility and proceeding pro se, filed this civil rights action seeking

20   relief under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

21   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22          On August 28, 2019, the magistrate judge filed findings and recommendations herein

23   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

24   findings and recommendations were to be filed within fourteen days. (ECF No. 6.) Plaintiff has

25   not filed objections to the Findings and Recommendations.

26          Although it appears from the file that Plaintiff’s copy of the Findings and

27   Recommendations was returned, Plaintiff was properly served. It is Plaintiff’s responsibility to

28   ///
                                                       1
 1   keep the Court apprised of his current address at all times. Pursuant to Local Rule 182(f), service

 2   of documents at the record address of the party is fully effective.

 3           Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

 4   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

 5   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

 6   1983); see also 28 U.S.C. § 636(b)(1). Having reviewed the file under the applicable legal

 7   standards, the Court finds the Findings and Recommendations to be supported by the record and

 8   by the magistrate judge’s analysis.

 9           Accordingly, IT IS HEREBY ORDERED that:

10           1. The Findings and Recommendations, filed August 28, 2019 (ECF No. 6), are adopted

11   in full; and

12           2. This action is DISMISSED as frivolous, without leave to amend. 28 U.S.C. §

13   1915A(b)(1); see Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987).

14           IT IS SO ORDERED.

15   Dated: October 29, 2019

16

17

18                              Troy L. Nunley
19                              United States District Judge

20
21

22

23

24

25

26
27

28
                                                        2
